 1                                                                        JS-6
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11       ANA KARIN PALACIOS-                  Case No. 5:19-cv-01963-RGK-MAA
12       BERNAL,
                                              ORDER SUMMARILY DISMISSING
13                        Petitioner,         PETITION FOR WRIT OF HABEAS
14            v.                              CORPUS
15       WILLIAM P. BARR, United States
16       Attorney General,
17                        Respondent.
18
19   I.      INTRODUCTION
20           On October 14, 2019, Ana Karin Palacios-Bernal (“Petitioner”), represented
21   by counsel, filed a document entitled “Petition in the Nature of Writ of Habeas
22   Corpus and Application for Stay of Removal.” (“Petition,” ECF No. 1.) The Court
23   construes the Petition as a petition for writ of habeas corpus pursuant to 28 U.S.C.
24   § 2241 (“Section 2241”).1 Pursuant to Rule 4 of the Rules Governing Section 2254
25
26   1
      The Petition also invokes 28 U.S.C. § 2254. (Petition 1.) 28 U.S.C. § 2254 is
27   available to a “a person in custody pursuant to the judgment of a State court.” 28
     U.S.C. § 2254(a). Petitioner avers she is in the custody of the United States
28   Attorney General and his employees and agents pursuant to a removal order
 1   Cases in the United States District Courts (“Habeas Rules”) and the Court’s
 2   obligation to consider its own jurisdiction, the Petition must be dismissed.
 3
 4   II.   BACKGROUND
 5         Petitioner is a citizen of Guatemala who resides in this District. (Petition 1.)
 6   She is presently in the custody and control of United States Attorney General
 7   William P. Barr (“Respondent”) in that she is subject to removal from the United
 8   States. (Petition 1-2.) Petitioner avers that she “has been the victim of a crime and
 9   will be the beneficiary of a ‘U’ visa[2] entitling her to remain in the United States.”
10   (Petition 2.) Despite this, Respondent will not postpone her removal. (Id.)
11   Petitioner challenges her imminent removal, “which will deny her the ability to
12   utilize the benefits and advantages of a ‘U’ visa.” (See id.) Petitioner prays for a
13   stay of removal until her purported U visa expires. (Id.)
14         On October 14, 2019, Petitioner filed a document entitled “Motion for
15   Emergency Stay of Removal Pending Petition in the Nature of Writ of Habeas
16   Corpus.” (“Motion,” ECF No. 2.) Petitioner stated that she is scheduled to be
17   removed to Guatemala on October 24, 2019, and that Respondent will not postpone
18   her removal. (Id. at 2.) Petitioner requested an order staying her removal pending
19   adjudication of the Petition. (Id.) On October 16, 2019, Respondent filed a
20   document entitled “Respondents’ Opposition to Petitioner’s Motion for Emergency
21   Stay of Removal Pending Petition for Writ of Habeus [sic] Corpus.” (ECF No. 6.)
22   Respondent argued that the Court should deny the Motion because (1) the Court
23
     (Petition 1-2), not the judgment of a state court. Accordingly, a petition pursuant to
24   Section 2241 is the only plausibly appropriate vehicle for her challenge.
25   2
       U nonimmigrant status, also referred to as a U visa, is available to an alien who
26   “has suffered substantial physical or mental abuse as a result of having been a
27   victim of qualifying criminal activity” and “has been helpful, is being helpful, or is
     likely to be helpful . . . in the investigation or prosecution of the qualifying criminal
28   activity.” 8 C.F.R. § 214.14(b).
                                                 2
 1   lacks jurisdiction over removal proceedings, (2) Petitioner failed to exhaust
 2   administrative remedies, and (3) Petitioner failed to establish she is qualified for or
 3   has applied for a U visa. (Id. at 1.) Respondent also noted that Petitioner did not
 4   provide adequate notice of the Motion. (Id. at 1 & n.1.) The Court denied
 5   Petitioner’s Motion on October 17, 2019. (ECF No. 7.) The Court construed the
 6   Motion as a request for a temporary restraining order and concluded that Petitioner
 7   failed to meet the procedural requirements for requesting a temporary restraining
 8   order without adequate notice to Respondent and failed to address the factors
 9   relevant to her. (Id. at 2-4.) At that time, the Court declined to decide whether it
10   had jurisdiction over the action. (Id. at 2.)
11          On October 21, 2019, Petitioner filed a document entitled “Amended Motion
12   for Emergency Stay of Removal Pending Petition for Writ of Habeas Corpus.”
13   (“Amended Motion,” ECF No. 8.) She again seeks a stay of her removal pending
14   the resolution of this action. (Id. at 2.) Petitioner states that irreparable harm will
15   result absent a stay of removal, that she is likely to succeed on the merits, that the
16   government will not be prejudiced by a stay of removal, that petitioner is not a
17   danger to society, and that the public interest in law enforcement favors granting a
18   stay. (Id.) Petitioner includes in her Amended Motion papers a declaration from
19   her counsel (ECF No. 8-1), the police report describing the criminal activity
20   undergirding her U visa application (ECF No. 8-2), and a photograph of a
21   document entitled “Notice to Obligor to Deliver Alien” (ECF No. 9). Respondent
22   filed an opposition to the Amended Motion on October 22, 2019, reiterating and
23   elaborating upon the three arguments presented in the opposition to the original
24   Motion. (ECF No. 10.)
25
26   III.   DISCUSSION
27          Rule 4 of the Rules Governing Section 2254 Cases in the United States
28   District Courts (“Habeas Rules”) requires summary dismissal of a petition “[i]f it
                                                 3
 1   plainly appears from the petition and any attached exhibits that the petitioner is not
 2   entitled to relief in the district court.” See also Habeas Rule 1(b) (permitting
 3   district courts to apply Habeas Rules to Section 2241 habeas proceedings); Lane v.
 4   Feather, 584 F. App’x 843, 843 (9th Cir. 2014) (affirming district court’s
 5   application of Habeas Rule 4 to dismiss Section 2241 petition). Additionally, a
 6   federal court is obligated to consider sua sponte whether it has subject matter
 7   jurisdiction over a Section 2241 petition. See Nadarajah v. Gonzales, 443 F.3d
 8   1069 (9th Cir. 2006). Here, the Court lacks jurisdiction over the Petition, which
 9   subjects this action to summary dismissal.
10         Federal district courts are authorized to grant a writ of habeas corpus under
11   Section 2241 where a petitioner is “in custody under or by color of the authority of
12   the United States . . . in violation of the Constitution or laws of the United States.”
13   28 U.S.C. § 2241(c)(1), (3). “The writ of habeas corpus historically provides a
14   remedy to non-citizens challenging executive detention,” including individuals
15   subject to a final deportation order. Trinidad y Garcia v. Thomas, 683 F.3d 952,
16   956 (9th Cir. 2012); see also Nakaranurack v. United States, 68 F.3d 290, 293 (9th
17   Cir. 1995). However, pursuant to 8 U.S.C. § 1252(g) (“Section 1252(g)”), federal
18   courts lack jurisdiction to extend habeas review under Section 2241 to “any cause
19   or claim by or on behalf of any alien arising from the decision or action . . . to
20   commence proceedings, adjudicate cases, or execute removal orders against any
21   alien.” “Section 1252(g) was directed against a particular evil: attempts to impose
22   judicial constraints upon prosecutorial discretion.” Reno v. Am.-Arab Anti-
23   Discrimination Comm., 525 U.S. 471, 485 n.9 (1999) (“AADC”). Although the
24   Supreme Court has acknowledged that Section 1252(g) “applies to only a limited
25   subset of deportation claims,” the Court also has observed that the “discretionary
26   determinations” enumerated in the statute are not reviewable. Id. at 483, 485, 487;
27   see also Jennings v. Rodriguez, 138 S. Ct. 830, 841 (2018) (noting that the AADC
28   decision “did not interpret this language to sweep in any claim that can technically
                                                4
 1   be said to ‘arise from’ the three listed actions”; instead, the Court “read the
 2   language to refer to just those three specific actions themselves” (citing AADC, 525
 3   U.S. at 482-83)); Arce v. United States, 899 F.3d 796, 800 (9th Cir. 2018) (“[W]e
 4   have limited [Section 1252(g)’s] jurisdiction-stripping power to actions challenging
 5   the Attorney General’s discretionary decisions to initiate proceedings, adjudicate
 6   cases, and execute removal orders.”); Catholic Soc. Servs. v. INS, 232 F.3d 1139,
 7   1150 (9th Cir. 2000) (“[Section 1252(g)] applies only to the three specific
 8   discretionary actions mentioned in its text, not to all claims relating in any way to
 9   deportation proceedings.”).
10         Here, Petitioner does not argue that the removal order is invalid, that
11   Respondent’s refusal to postpone removal is unlawful, or that the process by which
12   Respondent has sought her removal is inappropriate in any way. Petitioner has not
13   alleged that any constitutional provision, federal law, or treaty has been violated by
14   Respondent’s discretionary decision not to stay her removal. Indeed, the Petition,
15   which consists entirely of a jurisdictional statement, sparse factual allegations, and
16   a prayer for relief, lacks legal claims justifying the requested relief. (See generally
17   Petition.) Nor can the Court discern from the Petition what federal law Respondent
18   allegedly has violated by exercising the prosecutorial discretion to enforce the
19   removal order. Indeed, “[t]he filing of a [U visa petition] has no effect on
20   [Immigration and Customs Enforcement’s (“ICE”)] authority to execute a final
21   order [of removal, deportation, or exclusion].” 8 C.F.R. § 214.14(c)(1)(ii). Instead,
22   given Petitioner’s requested relief, it appears that Petitioner seeks judicial
23   intervention by means of the great writ to enjoin Respondent from proceeding with
24   her scheduled removal despite her purported eligibility for a U visa.3 (See Petition
25   3
      As discussed in the Court’s October 17 Order (ECF No. 7, at 3 n.1), the Petition
26   and Motion obscure the status of Petitioner’s purported U visa. It is unclear
27   whether Petitioner has a U visa, whether Petitioner speculates she will receive a U
     visa, whether Petitioner is awaiting decision on an application for a U visa, or even
28   whether she has applied for a U visa. (Compare, e.g., Petition 2 (stating Petitioner
                                                 5
 1   1-2.) Based on the cursory allegations in the Petition, Section 1252(g) divests the
 2   Court of jurisdiction to intervene.
 3         Balogun v. Sessions, 330 F. Supp. 3d 1211 (C.D. Cal. 2018), is directly
 4   analogous to the case at bar. The petitioner in Balogun was subject to a final order
 5   of removal, but he also was awaiting a final decision on his application for a U visa.
 6   330 F. Supp. 3d at 1211. He requested stays of removal pending decision of the
 7   application, but only one stay was granted. Id. at 1211-12. He filed a Section 2241
 8   petition and Administrative Procedure Act complaint in this District Court, seeking
 9   to enjoin ICE from executing his removal pending a final decision on his U visa
10   application. Id. at 1212. The petitioner did not contest the validity or legality of his
11   removal order, did not dispute that the government had discretionary authority to
12   stay his removal pending the decision of his U visa application, and did not dispute
13   that the government could grant him a U visa even after his removal from the
14   United States. Id. The petitioner argued that Section 1252(g) did not strip the
15   Court of its habeas jurisdiction because ICE “failed to follow its own internal
16   agency guidance that favors postponing removal,” which was arbitrary and
17
     “will be the beneficiary of a ‘U’ visa”), with id. (requesting that “[r]emoval be
18   stayed until [Petitioner’s] U visa expires”).) The Amended Motion makes clearer
19   that Petitioner has not yet obtained a U visa, but the status of her U visa application
     remains unclear. (See ECF No. 8-1, at 2 ¶ 5.) Respondent has submitted a
20   declaration indicating that U.S. Citizenship and Immigration Services has no record
21   of any pending U visa application by Petitioner. (ECF No. 10-2, at 2 ¶ 7.) In any
     event, the Amended Motion papers cast doubt on whether Petitioner is actually
22   entitled to a U visa. Petitioner has lodged a police report describing the criminal
23   activity on the basis of which she is seeking a U visa. (ECF No. 8-2; see also ECF
     No. 8-1, at 2 ¶ 5 (indicating that the criminal case for which she seeks to remain in
24   the United States is the case described in the police report).) Petitioner reported
25   that someone stole her purse, and the incident report suggests that the underlying
     crime is California robbery (Cal. Penal Code § 211). (ECF No. 8-2, at 1-3.)
26   Robbery is not a “qualifying criminal activity” that may support an application for a
27   U visa. 8 U.S.C. § 1101(a)(15)(U)(iii); 8 C.F.R. § 214.14(a)(9). Regardless, the
     Court need not decide the viability of Petitioner’s application in this jurisdictional
28   inquiry.
                                                6
 1   capricious and an abuse of discretion. Id. The Court rejected the argument:
 2           [A] challenge to ICE’s refusal to stay removal is the paradigmatic
 3           claim arising from a decision to execute a removal order. If ICE’s
 4           enforcement discretion is to mean anything, it must include the
 5           discretion to decide whether and when to start removal proceedings
 6           and execute removal orders. . . . [T]he refusal to stay removal cannot
 7           be . . . a legally-distinct decision somehow divisible from the decision
 8           to execute removal. . . . [T]he decision to stay—or not stay—removal
 9           is intrinsic to the decision to execute a removal order.
10   Id. at 1215-16. The Court dismissed the petition for lack of jurisdiction. Id. at
11   1218.
12           Like the Petitioner in Balogun, Petitioner here does not dispute the validity or
13   legality of the removal order or the process by which the government has elected to
14   enforce it. (See generally Petition.) The barebones Petition takes umbrage only
15   with the government’s refusal to postpone her removal, “denying her the ability to
16   utilize the benefits and advantages of a ‘U’ visa.” (See id. at 2.) As the Court
17   acknowledged in Balogun, 330 F. Supp. 3d at 1212, and as Respondent suggests in
18   his papers (; ECF No. 6, at 4; ECF No. 10, at 7), Petitioner need not be physically
19   present in the United States for her U visa application to be received, considered, or
20   granted. See, e.g., 8 C.F.R. § 214.14(c)(5)(i)(B) (contemplating applications for U
21   visas by aliens who filed their petitions from outside the United States).
22   Consequently, Petitioner’s prayer for relief appears to be a transparent request for
23   judicial interference with a valid decision to execute a removal order squarely
24   within Respondent’s prosecutorial discretion. Section 1252(g) precludes the Court
25   from entertaining such a “paradigmatic claim arising from a decision to execute a
26   removal order.” Balogun, 330 F. Supp. 3d at 1215.
27           Likewise, the Court finds Velarde-Flores v. Whitaker, 750 F. App’x 606 (9th
28   Cir. 2019), persuasive. In the district court, the petitioners filed a Section 2241
                                                 7
 1   habeas petition seeking a stay of imminent deportation pending determination of
 2   their U visa applications, asserting that removal would violate due process because
 3   they had a liberty interest in staying in the country. See Velarde-Flores v. Sessions,
 4   No. CV 18-00031-PHX-DJH (BSB), 2018 U.S. Dist. LEXIS 12303, at *9-10 (D.
 5   Ariz. Jan. 23, 2018). The district court dismissed the petition, observing that
 6   Section 1252(g) deprived the court of habeas jurisdiction and that the petitioners
 7   had not identified a protected liberty interest affected by removal. Id. at *11-12,
 8   *16-17. The Ninth Circuit affirmed the dismissal, reasoning:
 9         Because this petition arises from the government’s decision to execute
10         valid orders of removal, it facially falls within the statutory
11         jurisdictional bar. The decision whether to remove aliens subject to
12         valid removal orders who have applied for U-visas is entirely within
13         the Attorney General’s discretion. The petitioners do not identify any
14         cognizable liberty interest in remaining in the country while their
15         applications are pending.
16   Velarde-Flores, 750 F. App’x at 607 (citations omitted). Here, Petitioner
17   challenges neither the propriety of the removal order nor the process by which she
18   has been ordered removed. She has not articulated, let alone argued, that a liberty
19   interest possibly has been or may be impinged by Respondent’s refusal to postpone
20   her removal.
21         Accordingly, Section 1252(g) forecloses habeas relief in the district court
22   over Petitioner’s request for a stay of her removal. See, e.g., Arce, 899 F.3d at 800
23   (suggesting that a “claim that the Attorney General should have exercised discretion
24   to delay . . . removal” would be “attacking the removal itself” and subject to the
25   jurisdiction-stripping language of Section 1252(g)); Garcia-Herrera v. Asher, 585
26   F. App’x 439, 440 (9th Cir. 2014) (concluding that a challenge to “ICE’s decision
27   not to delay [a habeas petitioner’s] removal pending the adjudicating of his
28   application for relief under DACA” is “a challenge to ICE’s decision to execute a
                                                8
 1   removal order” that the district court lacked jurisdiction to review pursuant to
 2   Section 1252(g)); Ma v. Holder, 860 F. Supp. 2d 1048, 1057-60 (C.D. Cal. 2012)
 3   (concluding that “Section 1252(g) provides a vice-like grip” on habeas petitioner’s
 4   request for stay of removal pending adjudication of motion to reopen removal
 5   proceedings); cf. Chhouen v. Marin, 306 F. Supp. 3d 1147, 1158-59 (C.D. Cal.
 6   2018) (concluding district court had jurisdiction where petitioners sought “an
 7   opportunity to challenge the removal orders” on due process grounds).
 8         Dismissal with prejudice of this habeas action, therefore, is appropriate. See
 9   Nsinano v. Sessions, 236 F. Supp. 3d 1133, 1139 (C.D. Cal. Feb. 17, 2017)
10   (“Dismissal of claims for which section 1252(g) strips subject-matter jurisdiction,
11   must be with prejudice, because there is nothing petitioner could do to ‘rectify’ the
12   statutorily mandated lack of jurisdiction.” (alterations removed) (quoting Mackenzie
13   v. Holder, No. ED CV 13-08217-VBF-JC, 2013 U.S. Dist. LEXIS 187292, at *18,
14   2013 WL 8291434, at *5 (C.D. Cal. Nov. 27, 2013))). The Court does not opine as
15   to whether Petitioner may seek or obtain the requested relief in the Court of
16   Appeals, and this dismissal should not be read to preclude Petitioner from seeking
17   or obtaining the requested relief in the Court of Appeals. See 8 U.S.C.
18   § 1252(a)(5), (b)(9).
19
20   IV.   CONCLUSION
21         In sum, the Petition effectively requests that the Court override Respondent’s
22   discretionary decision to execute Petitioner’s removal. Pursuant to Section
23   1252(g), this Court lacks jurisdiction to grant Petitioner a stay of her removal
24   because doing so would “impose judicial constraints upon prosecutorial discretion.”
25   AADC, 525 U.S. at 485 n.9. The Petition is summarily DISMISSED for lack of
26   jurisdiction. Because the Court lacks jurisdiction over the Petition, the Amended
27   Motion must be DENIED. See Balogun, 330 F. Supp. 3d at 1218 (dissolving
28   temporary restraining order and denying request for preliminary injunction upon
                                               9
 1   concluding that jurisdiction was lacking). The hearing on the Amended Motion is
 2   TERMINATED. See C.D. Cal. L.R. 7-15. Judgment dismissing this action for
 3   lack of jurisdiction shall be entered accordingly.
 4
 5         IT IS SO ORDERED.
 6
 7   DATED: October 22, 2019
 8
 9                                          R. GARY KLAUSNER
                                            UNITED STATES DISTRICT JUDGE
10
11
12
13   Presented by:

14
15
     MARIA A. AUDERO
16   UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28
                                               10
